54 F.3d 775NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Steven Coyd WHITEHEAD, Plaintiff-Appellant,v.Lance B. LEGGITT, Defendant-Appellee.
No. 94-7015.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 24, 1995.Decided May 18, 1995.

Steven Coyd Whitehead, Appellant Pro Se.
Before HALL, MURNAGHAN and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record discloses that this appeal is without merit.  The district court dismissed the action relying on the immunity granted to attorneys under Polk County v. Dodson, 454 U.S. 312 (1981).  However, because Polk County relies on the adversarial relationship between defense counsel and the state, which is not present in this case, in finding that an attorney does not act under the color of state law, we prefer to rely on the reasoning of Murphy v. Morris, 849 F.2d 1101 (8th Cir.1988).  Accordingly, we affirm the decision of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED